ACCEPTED
                                                                                             03-15-00440-CV
                                                                                                     6143512
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        7/20/2015 4:33:39 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK

                               CASE NO. 03-15-00440-CV
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                            IN THE COURT OF APPEALS                    AUSTIN, TEXAS
                            THIRD DISTRICT OF TEXAS                7/20/2015 4:33:39 PM
                                 AUSTIN, TEXAS                       JEFFREY D. KYLE
                                                                           Clerk



                    RAYMOND COX, JR., AND TAMESA COX, et al.
                                  Appellants,

                                        v.
                               GMAC MORTGAGE. LLC,
                                     Appellee.


                    Appeal from the County Court at Law Number Three
                           Bell County, Texas (Case No. 74,283)


                 APPELLEE'S NOTICE OF ATTORNEY IN CHARGE




                                                      Respectfully submitted,



                                                      By: Paul A. Hoefker
                                                      Texas Bar No. 09772800
                                                      ALDRIDGE PITE, LLP*
                                                      550 Westcott, Suite 560
                                                      Houston, Texas 77007
                                                      713-293-3618 phone
                                                      858-412-2773 fax
                                                      phoefker@aldridgepite.com

                                                      *Pite Duncan, LLP, has changed is
                                                      name to Aldridge Pite, LLP




APPELLEE'S NOTICE OF ATIORNEY IN CHARGE
                  APPELLEE'S NOTICE OF ATTORNEY IN CHARGE



TO THE HONRABLE COURT OF APPEALS:


       Attorney Paul A. Hoefker hereby give his notice of appearance in this matter as attorney

for appellee, GMAC Mortgage, LLC, and notifies the Court that he will be the attorney in charge

for this client in this matter. Attorney Olga Panchenko has left the firm; therefore, Paul A.

Hoefker is now designated as the attorney in charge for GMAC Mortgage, LLC, in this appeal.

Further, Pite Duncan, LLP, has changed its name to Aldridge Pite, LLP.


                                                           Respectfully submitted,



                                                           By~~
                                                           Texas Bar No. 09772800
                                                           ALDRIDGE PITE, LLP
                                                           550 Westcott, Suite 560
                                                           Houston, Texas 77007
                                                           713-293-3618 phone
                                                           858-412-2773 fax
                                                           phoefker@aldridgepite.com

                                                           ATTORNEY FOR APPELLEE



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served in
accordance with the Rule 9.5 ofthe Texas Rules of Appellate Procedure on July 20, 2015, to:

       Michael Brinkley, Appellants' attorney, via fax at 888-511-0946.




                                                           Paul A. Hoefker




APPELLEE'S NOTICE OF ATIORNEY IN CHARGE